United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Diego, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 17-0003
Issued: February 15, 2017

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On October 2, 2016 appellant filed a timely appeal of an August 30, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) which found that her
request for reconsideration was untimely filed and failed to demonstrate clear evidence of error.
The Board docketed the appeal as No. 17-0003.
The Board has reviewed the record on appeal and finds that the case must be remanded to
OWCP for application of the appropriate standard of review because appellant’s request for
reconsideration was timely submitted. Section 10.607(a) of OWCP’s implementing regulations
provide that an application for reconsideration must be received within one year of the date of
OWCP’s decision for which review is sought.1
The most recent OWCP decision on the merits of appellant’s claim was issued on
May 29, 2015. By that decision it denied appellant’s traumatic injury claim, finding the evidence
of record insufficient to establish that the event occurred as described.2 On May 27, 2016
1
2

20 C.F.R. § 10.607(a).

On March 30, 2015 appellant, then a 38-year-old city letter carrier, filed a traumatic injury claim (Form CA-1)
alleging that she was attacked by a dog on March 28, 2015, and this caused left and right upper extremity injuries
and post-traumatic stress disorder.

appellant submitted a request for reconsideration.3 In its August 30, 2016 decision, OWCP
denied appellant’s reconsideration request because it was untimely filed and failed to
demonstrate clear evidence of error. The request for reconsideration was received by OWCP on
May 27, 2016, within one year of the May 29, 2015 OWCP merit decision. Appellant also
submitted additional factual and medical evidence that day.
Because appellant’s May 27, 2016 reconsideration request was timely filed, the case will
be remanded to OWCP for application of the standard for reviewing timely requests for
reconsideration.4 The “clear evidence of error” standard utilized by OWCP in its August 30,
2016 decision is appropriate only for untimely reconsideration requests. After such further
development as OWCP deems necessary, it should issue an appropriate decision.
IT IS HEREBY ORDERED THAT the August 30, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: February 15, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

The Board notes that the request for reconsideration was scanned into iFECS as “Environ Studies/Maps/Phys
Evid.”
4

See 20 C.F.R. § 10.606(b)(3) (an application for reconsideration must show that OWCP erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered by OWCP, or
include the submission of relevant and pertinent new evidence not previously considered by OWCP).

2

